Citation Nr: 1131578	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary heart disease, to include as secondary to the Veteran's service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and April 1957 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Following a May 2008 Travel Board hearing, this appeal was remanded by the Board in April 2009 for further development, including issuing proper notice to the Veteran and obtaining outstanding records.  In May, September, and October 2009 the Veteran was notified regarding how to substantiate his claim.  Outstanding records were not requested, however, and this was not in compliance with the April 2009 remand order, and is addressed below. 

Then, in April 2010 the Veteran was informed that the Veteran's Law Judge before whom he had the May 2008 hearing was no longer at the Board, and that he was entitled to another hearing.  The Veteran elected to have a new hearing, and in May 2010 his claim was remanded for that hearing.  In April 2011, the Veteran testified at a video conference hearing before the Board, and a transcript is of record.  Given the foregoing, the Board finds that VA has substantially complied with the Board's April 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board notes that following the April 2011 hearing the record was held open for 60 days, which period ended June 19, 2011, without receipt of any further evidence.  

The Veteran requested to advance this case on the docket due to age; however, the Veteran has not yet acquired the advanced age of 75 years required pursuant to 38 C.F.R. § 20.900(c), and such request cannot be granted at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a heart disability.  In addition, at his April 2011 hearing, the Veteran's representative suggested that the Veteran's coronary artery disease was related to the Veteran's service-connected disabilities.  Service connection has already been established residuals of a splenectomy; arthritis of the lumbosacral spine; fracture of the left scapula; a fractured first rib; and, pneumothorax, left, traumatic.  As such, a theory of entitlement to service connection for a heart disability as secondary to his service-connected disabilities has been asserted, and further development is necessary.  VCAA notice with respect to substantiating a claim for secondary service connection should be provided.

Numerous service treatment records discuss complaints regarding the Veteran's chest pain.  For instance, records from Brooke Army Hospital show that the Veteran was struck by a two-and-a-half-ton army truck and injured on his left chest and side in August 1954.  On admission to the hospital, he had tachycardia.  He also temporarily developed an odd post-operative tachycardia and abnormal heart sounds.  Etiology was at that time noted to be obscure.  There were also abrasions to the thoracic wall on the left.  An electrocardiographic record for his injury to the chest summarized serial changes and implications as abnormal tracing and suggested that changes were probably positional due to a cardiac shift to the right.  In January 1957 the Veteran reported that his health was excellent with the exception of his chest and back.  Service treatment records show a February 1960 impression of pleuritis secondary to an old chest injury, possibly pericarditis.  In April 1960, the Veteran complained of sharp pain in his chest.  Several years later, at his 1963 examination the Veteran again reported chest pain.  

At a March 2003 VA contract examination for disabilities other than the currently claimed heart disability, the Veteran reported pain in his upper left chest, and symptoms of pain with discomfort over the chest area on exertion.  Chest X-ray showed that he was status-post cardiotomy.  Records show that the Veteran underwent a coronary artery bypass graft in 1985.  The Veteran was variously seen regarding complaints including chest pain, which included emergency room visits.  

The Veteran's medical treatment records include various diagnoses for heart conditions.  Diagnoses include coronary heart disease, atherosclerosis, obstructive coronary disease, and ischemic cardiomyopathy-some of which are subsequent to the December 2006 examination discussed below.  Treatment has included angioplasty and open heart surgery.  In addition, an emergency myocardial perfusion stress scintiphoto study showed a fixed defect in the inferolateral segment, suggestive of a scar.  Treatment records show that the Veteran has variously complained of chest pain over the left side in particular, and occurring intermittently several times a week.

At the Veteran's December 2005 VA contract examination the Veteran was diagnosed as having coronary artery disease, status-post operative coronary bypass procedure and status-post multiple angioplasties with stent placement, with mild exertional angina, and no evidence of congestive heart failure.  An echocardiogram was not performed.  

The examiner opined that the Veteran's coronary artery disease was not as likely as not due to his in-service tachycardia, and went on to reason that after the incident of tachycardia the Veteran worked for thirty years, and when he was in his 50s with a history of hyperlipidemia, he developed coronary artery disease, with a cardiac catheterization demonstrating multiple plaques and obstruction in several arteries.  The examiner reasoned that this was related to his age, race and diet, and as such was not related to the tachycardia experienced while being treated for the in-service accident.  The examiner also reasoned that a cardiology consult at that time did not reveal cardiac pathology.

Although the examiner explained why the Veteran's coronary artery disease was not related to his tachycardia, he failed to address whether the coronary artery disease, or any other current heart condition, was otherwise incurred in service.  For instance, the examiner should have discussed the 1954 crushing incident in which the Veteran was injured when a two-and-a-half-ton truck drove over him.  In addition, it would be helpful for the examiner to discuss the Veteran's continued reports of chest pain while in service, including at his 1963 examination, and since service.  Discussion of the Veteran's various heart diagnoses would also be helpful.  Further, because the Veteran has recently raised a secondary theory of entitlement, the Board finds that a VA medical opinion is necessary prior to further consideration of the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The RO previously requested records from the 1980s from Eric J. Castleman, M.D., and the Board observes that such records from 1994 to 2004 are associated with the claims folder.  At his May 2008 hearing, the Veteran indicated that he began to seek treatment from George Broder, M.D., for his heart condition in approximately the 1970s, and that Dr. Castleman took over the medical practice for Dr. Broder, and may have retained the records.  As such, the Board finds Dr. Broder's records pertaining to the Veteran's heart should be requested from Dr. Castleman.  See 38 C.F.R. § 3.159.  In addition, while contacting Dr. Castleman, request records pertaining to the Veteran's heart from 2004 to the present.  Id. 

In addition, current VA treatment records pertaining to the Veteran's heart from 2008 to the present, including from the outpatient clinic in Temple, California, should be obtained and associated with the claims folder.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue VCAA notice to advise the Veteran of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  With the Veteran's cooperation as necessary, request Dr. Broder's records pertaining to the Veteran's heart, since the 1970s, in the custody of Dr. Castleman, and associate them with the claims folder.  Also request Dr. Castleman's records pertaining to the Veteran's heart from 2004 to the present.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  VA treatment records pertaining to the Veteran's heart from November 2008 to the present, including those from the outpatient clinic in Temple, California, should be obtained and associated with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Following receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition.  The Veteran's claims folder should be made available to the examiner for review.  After examining the Veteran and reviewing the claims folder, the examiner should identify all cardiac pathology observed, with separate diagnoses, if necessary.  

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any heart disability identified on examination is causally related to the Veteran's active service or any incident therein, including a motor vehicle accident in 1954.  The examiner should also render an opinion as to whether it is at least as likely as not that any heart disability identified is causally related to or aggravated by any of the Veteran's service-connected disabilities.  A detailed rationale for all opinions expressed should be provided. 

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


